Title: To George Washington from Hugh Hughes, 21 August 1781
From: Hughes, Hugh
To: Washington, George


                        
                            Sir
                            Fish Kill 21st August 1781
                        
                        I have the Honour to acquaint your Excellency; by order of the Q.M. Genl that there has been no loss of the
                            New Boats. Those mounted on Carriages were not taken in the Act. With the greatest Respect & Esteem I have the
                            Honour to be your Excellency’s most Obedient 
                        
                            Hugh Hughes &c.
                        
                    